Citation Nr: 1142441	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from November 1987 to August 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision. 

As was noted in the Board's January 2009 remand, the Veteran has indicated his desire to pursue claims of (1) service connection for post-traumatic stress disorder (PTSD) related to service in the Persian Gulf War and (2) service connection for an acquired psychiatric disorder secondary to service-connected myofascial pain syndrome of the lower back.  These issues, were referred by the Board remand, but it is unclear whether the claims have been processed, as such these claims are once again referred to the RO for appropriate action, if needed.  Additionally, in the October 2011 brief that was submitted by the Veteran's representative in which he asked that a claim for service connection for a depressive disorder be referred.  As such, this claim also is referred. 


FINDINGS OF FACT

1.  The evidence shows that the Veteran's current skin condition has been assigned the known medical diagnosis of dermatitis.

2.  The Veteran's dermatitis did not begin during or was otherwise caused by the Veteran's military service. 


CONCLUSION OF LAW

Criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.117 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

In order to establish service connection for a claimed disability on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253   (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran served in Southwest Asia from August 1990 to April 1991. Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified any other medically unexplained chronic multi-symptom illnesses for purposes of 38 C.F.R. § 3.317. 

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317. 

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

In July 2006, the Veteran filed a claim for Gulf War Syndrome, indicating that his symptoms, including skin problems/irritation, had become exacerbated.  He has subsequently testified at a hearings before both the Board and the RO that he initially developed a skin rash while stationed in the Persian Gulf region, and he believes that his current skin condition, diagnosed as dermatitis, was caused by his military service. 

At his RO hearing in October 2007, it was noted that there was no record of any skin problems in the Veteran's service treatment records.  However, the Veteran asserted that he did in fact have a problem with his skin on one occasion during service, where his skin flared-up and with bumps, and he indicated that he was placed on a shaving profile.  The Veteran acknowledged that his skin problems calmed down after he got out of service. 

At his Board hearing in January 2009, the Veteran testified that he began to develop a rash on his face and neck while stationed in the Persian Gulf region.  He recalled that at the time he had attributed the rash to being unable to bathe for an extended period of time.  The Veteran stated that he sought medical care, but was only given a shaving profile, and he denied actually being given any medication for a skin condition while in service.  The Veteran asserted that he continued to have bouts of skin problems.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran reports that he developed his current skin disability in service and was given a shaving profile for it; and lay testimony, if found to be credible, may establish that a condition began in service and continued to the present time.

However, the Veteran's service treatment records do not show any record that he was ever given a shaving profile while in service as he reported.  While this fact alone is not dispositive, the Veteran specifically denied having experienced any skin infections or unusual skin rashes while deployed on a post-deployment health survey in July 1991, providing factual evidence against this own claim.  

Moreover, on the same survey the Veteran specifically indicated that he did have insect bites and diarrhea/vomiting, indicating that he took time to review the questions and respond appropriately.  Therefore, the denial of any rashes is found to be strong evidence that the Veteran did not actually have a skin condition while deployed.  It is also noted that the Veteran's separation physical found that his skin was normal, as was his head, face, neck and scalp.  No skin condition was noted or reported.

While the Veteran testified, more than a decade after separating from service, that he developed a skin condition in service, his testimony is not found to be credible in light of the service treatment records, completed shortly after his deployment ended, in which he specifically denied having any rash while deployed.  This in-service statement directly conflicts with the Veteran's later statements made in conjunction with pursuit of disability benefits.

Moreover, even if the Veteran's assertion that he developed a skin condition while in service were found to be credible, the fact remains that the evidence does not show that a current, chronic skin condition began during service and has continued to the present day.

First, the Veteran's separation physical did not identify any skin disorder; suggesting therefore that, at the very least, the Veteran did not have a skin rash at separation.

Second, while the Veteran initially filed for service connection in 1996 for problems he believed were related to his military service, he did not file for service connection for skin problems for another ten years after that (until 2006), approximately fifteen years after he separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

Specifically, in December 1996 the Veteran filed for service connection for a lower back condition and for stomach problems; and in August 1998 he again filed for service connection for a lower back condition and for stomach problems, describing how the stomach problems began while he was in the Persian Gulf region.  

However, no mention of any skin problems was made on either claim.  Therefore, to accept that a skin condition began during service and continued to the present day, the Board would have to believe that the Veteran was having skin problems since service, which he believed were related to service, yet did not seek service connection for them at a time that he was specifically seeking service connection for Gulf War problems.  This seems, implausible.  The Board finds that the Veteran's claims history provides factual evidence against his claim that he has had a skin problem since service.   

Moreover, when the Veteran eventually did file for service connection for a skin condition, his spouse wrote a letter in October 2006 in support of his claim.  However, the spouse's statement also fails to establish that a skin condition continued from the time the Veteran was in service.  Specifically, the spouse stated that she met the Veteran in 1995 (approximately four years after he separated from service); that several years after that they moved to the northwest; and that after their first full year in the northwest, the Veteran developed a skin irritation on his face and leg.  

As such, the spouse's statement serves as further evidence that a skin condition did not continue from the Veteran's time in service, as the Veteran's spouse indicated that it began several years after they met, which again was a number of years after the Veteran separated from service, providing more factual evidence against this claim. 

The Veteran did testify that he was treated in his early twenties for a skin condition; but his testimony was unclear as to exactly when he began receiving skin treatment (beyond the assertion that it simply began after service).  The Board remanded the Veteran's claim to obtain treatment records from Kaiser Permanente; but the Veteran unfortunately failed to complete the requested authorization form to allow VA to seek the records.  

The Veteran did submit a single private treatment record from Kaiser Permanente that was dated in March 1992.  However, the record addressed problems that the Veteran was having with diarrhea and painful urination; assessing him with urinary tract infection or urethritis.  There was no mention of any skin rash in the record.

As such, the earliest medical evidence showing treatment for a skin rash does not appear until approximately April 2001 when the Veteran's complained about a facial rash for 2-3 weeks to a private doctor.  In November 2002, the Veteran was diagnosed with dermatitis and eczema.

As described, the credible evidence does not show that the Veteran has a chronic skin disability that began in service and has continued to the present day.  Therefore, a medical opinion of record is necessary to link the Veteran's currently diagnosed skin disorder to service.  See Hickson v. West, 12 Vet. App. 247 (1999).  Unfortunately, no such opinion is of record; and there has been no medical suggestion that such is the case.

In June 2007, the Veteran underwent a VA examination at which he reported having been diagnosed with dermatitis affecting his face since Gulf War exposure.  The examiner diagnosed the Veteran with dermatitis, but found that it was of unknown etiology and did not give any endorsement to the Veteran's assertion that it might be related to Gulf War exposures.  Furthermore, no other medical opinion of record has been submitted that the Veteran's dermatitis either began during or was otherwise caused by the Veteran's military service. 

The Veteran's representative has also argued that service connection should be presumptively granted based on the Gulf War regulations governing "undiagnosed" illnesses.  Here, however, the Veteran has clearly and consistently been diagnosed with dermatitis.  As such, he has a known medical diagnosis, and the regulations governing undiagnosed illness are not applicable.  

The Veteran's representative did advance the argument that "dermatitis" is a catchall category for skin conditions, and that the Veteran should actually be considered to have a medically unexplained chronic multisymptom illness (defined as an illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).  See 38 C.F.R. § 3.317 (a).  However, neither the Board, nor the representative, has the medical expertise to make such a determination; and no medical opinion has been advanced to even suggest that the Veteran's skin symptoms should be classified as a "medically unexplained chronic multisymptom illness"; or even suggesting that the Veteran does not actually have dermatitis. 

The Veteran's skin condition has clearly been clinically diagnosed as dermatitis and it is not, therefore, considered to be "undiagnosed".  Unfortunately, the evidence does not show that the Veteran's currently diagnosed dermatitis either began during or was otherwise caused by his military service.  As such, the criteria for service connection have not been met, and the Veteran's claim is accordingly denied. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, as have both VA and private treatment records.  The Veteran also testified at a hearing before the Board and he was provided with a VA examination.  

At his hearing in December 2008, the Veteran testified that private medical records in the possession of Kaiser Permanente were pertinent to his claim, but he reported having difficulty obtaining these records, and he stated that he had been informed they were archived many years ago.  He was unable say whether such records were still available.  The Board remanded the Veteran's claim in order to obtain the records, but the Veteran failed to complete the requested authorization.  

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to give VA authorization to obtain the records, but he did not complete the authorization form, and therefore VA has no legal right to seek such records.

The Veteran did supply a single record from Kaiser Permanente, dated in March 1992, but this is the only record that has been presented.  Given the Veteran's lack of cooperation in obtaining additional records, the Board has no option but to rate his claim based on the evidence of record.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for a skin condition, to include as due to an undiagnosed illness, is denied. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


